Citation Nr: 1506885	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a separately identifiable bilateral visual disorder, to include as secondary to a service-connected traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from November 1991 to January 1996, and from August 2004 to January 2008, to include combat duty in Iraq and Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 


FINDING OF FACT

The evidence is at least in relative equipoise with respect to a finding that the Veteran experiences separately identifiable post-traumatic vision syndrome and visual midline shift syndrome, manifesting as photophobia, diplopia, focus and spatial abnormalities, as residual disablement from an in-service traumatic brain injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a separately identifiable visual disorder of the bilateral eyes, to include as secondary to a service-connected traumatic brain injury (TBI), have been met.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Service connection for certain diseases, such as an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c (recognizing glaucoma as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Service connection may also be warranted for those diseases found at 38 C.F.R. § 3.309(a) if there is a showing of chronic disease during service with subsequent manifestations of that chronic disease after service that cannot be clearly attributed to intercurrent causes or where the condition is noted in service and there is continuity of symptomatology sufficient to establish chronicity since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

The Veteran is in receipt of service-connected compensation benefits for TBI residuals.  While serving in Iraq in 2005, he was exposed to mortar fire which caused him to experience a loss of consciousness, and there are several residuals currently subject to service connection to this in-service event.  

The RO, in denying service connection for visual disablement, has opined that the Veteran's complaints of visual acuity problems subsequent to his TBI are "subjective factors" considered under the in-place rating of 40 percent for TBI residuals.  With respect to a separately identifiable vision disorder, which under Code 8045 is to be rated as a separate disorder, the RO concluded that there is no current disability present for which service connection can be granted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Essentially, it was noted that the Veteran had complaints of visual symptoms without an underlying disability, and as such, service connection for a diagnosed visual disorder of the bilateral eyes could not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Upon review of the evidence, however, it is not indicated that such a conclusion by  the RO was correct.  Indeed, the Veteran has had several clinical visits with VA eye health practitioners in recent years.  In one such consultation, dated in January 2011, it was noted that while the Veteran's ocular health was "unremarkable" bilaterally, there was a "history of ocular complications" since his service-connected TBI.  Indeed, prior to this, in August 2008, the Veteran was diagnosed with a functional convergence disorder, accommodative disorder, saccades, and pursuits dysfunction.  A visual training was recommended, and the Veteran's private neuro-optometrist noted that the Veteran was being treated for post-trauma vision syndrome and visual midline shift syndrome.  

A VA examination with an optometrist was afforded in February 2011, and at that time, the examiner confirmed the diagnosis of the private optometrist, and noted that he could not confirm as to if the disablement was due to pre-service trauma (Veteran had a head injury as a child) or due to the in-service TBI (which, at that time, the residuals of which were not subject to service connection).   It was recommended that a neuro-ophthalmologist examine the Veteran.

It appears as if this optometrist, in writing a referral to the neuro-ophthalmologist, had come to the conclusion that the Veteran did not have a separately identifiable eye disorder as a result of in-service TBI.  That is, in offering his opinion with respect to etiology (i.e. the existence of the disorder had been apparently substantiated in his February 2011 examination), he opined that the lack of in-service documentation of TBI led him to believe that it was not the cause of visual disturbance.  This is inadequate for rating purposes, as the mere lack of documentation of an event in the service treatment records, without any other rationale, cannot be the sole basis for a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A referral to neuro-ophthalmology in April 2011 indicated a normal anatomic report of the eye.  The Veteran was again examined by VA optometry professionals in March 2012, at which time subjective visual disturbances (i.e. symptoms without underlying diagnosis) were assessed.  Again, the claim was dispatched to the same neuro-ophthalmologist who conducted the April 2011 review, and a normal examination of the eyes with "multiple subjective visual complaints" was noted.  

Subsequent to this, the Veteran's private optometrist, who is a neuro-optometrist, offered an opinion in October 2012.  It was noted that the Veteran had complaints of focusing difficulties, photophobia, intermittent diplopia, spatial inability to function in crowded environments, and problems with seeing words move on a page when reading.  These were the identified symptoms of the Veteran.  The neuro-optometrist performed a "visual evoked potential" test and noted that he had initially treated the Veteran in December 2008 (and had previously submitted evidence in support of the Veteran's claim).  The letterhead of this clinician notes that he is a specialist in providing therapy for low vision patients, and that the Veteran was specifically referred to him by VA.  Based on the testing and the Veteran's service-connected TBI, the optometrist concluded that the Veteran experienced visual midline shift syndrome and post-trauma vision syndrome.  That is, it was noted that the complaints forwarded were not merely subjective in nature, but were part and parcel of separately identifiable diagnostic entities.  Further, this clinician stated that "these conditions are the result of head injuries reported and relat[e] to injuries sustained from being hit by the mortar round in June of 2005..."  The clinician also noted that childhood trauma to the head may, potentially, have played some role; however, the specific in-service trauma was, at the very least, noted to be partially responsible for the post-traumatic eye condition.  

Thus, there is some conflict in the record with regard to if the Veteran experiences vague symptoms which cannot be attributable to a diagnostic entity or, alternatively, if there is a separately identifiable bilateral eye/vision disorder present that is related to the in-service TBI (for which service connection is in effect).  

The Veteran has been examined by highly experienced ophthalmologists and optometrists, each of whom are skilled and experienced practitioners.  It does, however, appear as if the neuro-ophthalmologist who examined the Veteran in 2011 and 2012 focused solely on anatomical normality with the eyes.  Conversely, the neuro-optometrist (a clinician to whom the Veteran was specifically referred as due to needing low vision therapy), noted that there were other medical explanations for the presence of a separate visual disorder in the Veteran, and this was validated by testing.  In the end, the optometry report of October 2012 is well-rationalized and based on a several-year history of treating the Veteran with respect to his complaints.  It is considered with the February 2011 VA optometry examination which, while giving a negative etiology opinion (which is not probative), did, in fact, determine that diagnostic entities causing disablement in the eyes were present.  Simply put, at the very least, the evidence with respect to the existence of a current visual disability (as opposed to subjective symptoms without underlying disablement) is in relative equipoise.  

In that respect, the October 2012 private opinion competently links such disablement to the Veteran's service-connected TBI.  It was explained that this was due to the results of specific optometric testing, and it is more probative than the negative 2011 VA optometry opinion which did not provide an adequate rationale for its conclusions.  As such, it can be concluded that it is at least as likely as not that the service-connected traumatic brain injury caused the separately identifiable post-traumatic vision syndrome and visual midline shift syndrome.  Thus, service connection for a diagnosed visual disorder as a residual of service-connected TBI, as a separately ratable disability, is granted on a secondary basis.  


ORDER

Entitlement to service connection for a separately identifiable bilateral visual disorder, to include as secondary to a service-connected traumatic brain injury (TBI), is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


